Title: From George Washington to Thomas Cocke, 18 September 1755
From: Washington, George
To: Cocke, Thomas



[Fort Cumberland, Md., 18 September 1755]
To Captain Cocke of the Virginia Regiment.

Whereas the Service Requires a number of Men to be Raised with all convenient Dispatch: You are hereby ordered to Repair as soon as possible to these publick Places, where you have the greatest prospect of meeting with Success, avoiding as much as you can, going where other Officers have been before; and there use your best Endeavours, in Recruiting Men for His Majesty’s Service, under my Command—Having particular regard to do nothing contrary to your Recruiting Instructions.
You are to send your Subalterns into such Counties as you shall think most advisable, to Expedite the Recruiting Service: And you are to send me accounts from time to time, of your Proceedings and Success: and to be punctual in obeying all such Orders as you shall Receive from me. Lastly, I recommend it to you, and your Officers to use your utmost Diligence, and Dispatch. Given under my hand, at Fort Cumberland, September 18th 1755.

G:W.

